Title: From George Washington to Major General Stirling, 7 October 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Head Quarters West-point 7th Octbr 1779.
        
        I have been duly honored with your Lordships letter of the 5th; and the observations that were inclosed. I shall not fail should we be fortunate enough to have it in our power to enter upon such an undertaking as your Lordship has supposed, to pay them a proper attention and I have to request such further suggestions as may occur to your Lordship on this subject. We have however no certainty of the Counts designs, or how far he may mean to extend his operations this way.
        I am this moment favored with yours of the 4th.
        It does not appear to me that Paramus is a situation calculated to answer the purposes which we have more immediately in view particularly the support of the Light Infantry, and your relation to the succour of this post. We are not justified in over looking these objec⟨ts.⟩ Your Lordship will therefore be pleased to take such measures as may most effectually answer these purposes, attending at the same time as much as possible to the object mentioned in a former letter.
        I wish your Lordship a better state of health; and have no objection to your journey to Baskinridge. I am my Lord your Lordships most obt & humble ⟨st⟩.
      